PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Davis et al.
Application No. 15/630,986
Filed: June 23, 2017
Attorney Docket No. QBD 2-009A
For: Branched Discrete PEG Constructs

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed February 10, 2020, to revive the above-identified application.

The petition is DISMISSED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed September 19, 2019, which set a statutory period for reply of three months along with a Notice to File Corrected Application Papers mailed November 21, 2019. No extensions of time could be obtained. Accordingly, the application became abandoned on December 20, 2019. A Notice of Abandonment was mailed on February 7, 2020.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D). The present petition lacks item(s) (1) and (3) above.

With regards to item (1): a petition to revive cannot be granted where there is an outstanding requirement. In the instant application, applicant has failed to submit the actual reply to the outstanding Notice of Allowance and Fee(s) Due mailed September 19, 2019. Before a petition to revive can be granted, applicant must submit Part B-Fees Transmittal Form and pay the required $500 issue fee. A copy of the Notice of Allowance accompanies this decision.

With regards to item (3): The instant petition fails to contain the required statement of unintentional delay.  37 CFR 1.37(a) states that the entire delay in filing the required reply from 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to undersigned at (571) 272-16942.  

/APRIL M WISE/Paralegal Specialist, Office of Petitions

Attachment: Copy of Notice of Allowance mailed September 19, 2019.
                     Copy of Petition to Revive an Application Abandoned Unintentionally
                                                                                                                                                                                                       


    
        
            
        
            
    

    
        1 https://portal.uspto.gov/.